Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 11, 12, 14, 15, 18, 20 of U.S. Patent No. 11410368. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The table below helps illustrate the double patenting rejection:

Claim 1 of instance application
Claim 1 of US Patent No. 11410368
A computer-implemented method for generating an animation control rig configured to manipulate a skeleton of an animated character, the method comprising:

deriving a hierarchy of function groups which includes an archetype first node that embodies a character classification, at least one appendage second node descending from the archetype first node, and at least one third node descending from the appendage second node, by:

providing at least one core component node that includes a set of base core functions;

causing the at least one appendage second node to inherit functions from the at least one third node including the set of base core functions and functions of the at least one third node; and

causing the archetype first node to inherit functions from the at least one appendage second node including the set of base core functions, the functions of the third node, and appendage functions.
A computer-implemented method for generating an animation control rig configured to manipulate a skeleton of an animated character, the method comprising: 

providing a first hierarchy of function groups which includes an archetype first node that embodies a first character classification of a first archetype, at least one appendage second node descending from the archetype first node, and at least one feature third node descending from the appendage second node; 
providing at least one core component node that includes a set of base core functions used to derive the archetype first node, the at least one appendage second node, and the at least one feature third node of the first hierarchy by the at least one appendage second node inheriting functions from the at least one feature third node including the set of base core functions and feature functions, and by the archetype first node inheriting functions from the at least one appendage second node including the set of base core functions, the feature functions, and appendage functions; and generating a second hierarchy of function groups, which includes an archetype first node and an appendage second node, wherein generating of the second hierarchy includes applying the at least one core component node to derive the appendage second node of the second hierarchy, wherein the archetype first node of the second hierarchy embodies a second character classification of a second archetype that is different from the first archetype of the first character classification, wherein at least one the first archetype or the second archetype is non-humanoid.


Although the claims at issue are not identical, it can be clearly seen in the table above that claim 1 of the U.S. Patent anticipates the claims of the instance application.
A mapping of the claims in the rejection are as follows: 
Instance Application
U.S. Patent
1, 8, 15
1, 9, 15
2, 9
2, 11
3, 10, 16
4, 12, 18
4, 11, 17
6, 14, 20




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 15-20 describe a non-transient storage medium.
Furthermore, Applicant’s specification, at paragraph 15, fails to explicitly define the scope of “non-transient.”  Hence, in giving the term its plain meaning (see MPEP 2111.01).  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “non-transient” is considered to include data signals per se. Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes data signals (data signals are transitory computer readable media).



Allowable Subject Matter
Claims 5-7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616